Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 2, 1992, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate challenges to the procedures utilized in determining and imposing sentence are forfeited if they are not raised in a timely manner before the trial court (see, People v Callahan, 80 NY2d 273, 281). Therefore, we need not reach the defendant’s contention with respect to restitution.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.